DETAILED ACTION
This non-final Office action is in response to the claims filed on May 28, 2021.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-9, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10837228. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10837228 claims a system for mounting a security screen to a window frame, said window frame having frame members consisting of a header, a left jamb, a right jamb, and a sill, said window frame having in an exterior portion of each of at least two opposed frame members of said window frame an integral screen track having a depth, the system comprising a security screen, a plurality of mounting rails configured to fit within said integral screen track of said each of at least two opposed frame members, and an attachment means to attach said security screen to said plurality of mounting rails, as recited in claim 1, and similarly recited in claims 19 and 20.

Claims 1-5, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11203898.
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11203898 claims a system for mounting a security screen to a window frame, said window frame having frame members consisting of a header, a left jamb, a right jamb, and a sill, said window frame having in an exterior portion of each of at least two opposed frame members of said window frame an integral screen track having a depth, the system comprising a security screen, a plurality of mounting rails configured to fit within said integral screen track of said each of at least two opposed frame members, and an attachment means to attach said security screen to said plurality of mounting rails, as recited in claim 1.

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11203898 in view of US 2345886 to Rick.
U.S. Patent No. 11203898 claims a system for mounting a security screen to a window frame, said window frame having frame members consisting of a header, a left jamb, a right jamb, and a sill, said window frame having in an exterior portion of each of at least two opposed frame members of said window frame an integral screen track having a depth, the system comprising a security screen, a plurality of mounting rails configured to fit within said integral screen track of said each of at least two opposed frame members, and an attachment means to attach said security screen to said plurality of mounting rails, as recited in claims 19 and 20. 
U.S. Patent No. 11203898 fails to claim the security screen comprising a first screen panel and a second screen panel joined by a pivotable mounting means, as recited in claims 19 and 20.
Rick teaches of a security screen with a second screen panel attached to a first security screen by a pivotable mounting means. (see FIG. 4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for US Patent No 11203898 to claim that the screen comprises two panels connected via a pivotable mounting means, as taught by Rick, in order to facilitate passing objects through the screen while a portion of the screen remains in the closed position.

Claims 1, 2, 6, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17021341. Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims of copending Application No. 17021341 inherently claim a system for mounting a security screen to a window frame, said window frame having frame members consisting of a header, a left jamb, a right jamb, and a sill, said window frame having in an exterior portion of each of at least two opposed frame members of said window frame an integral screen track having a depth, the system comprising a security screen, a plurality of mounting rails configured to fit within said integral screen track of said each of at least two opposed frame members, and an attachment means to attach said security screen to said plurality of mounting rails, as recited in claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17021341 in view of Rick.
The method claims of copending Application No 17021341 inherently claim 
a system for mounting a security screen to a window frame, said window frame having frame members consisting of a header, a left jamb, a right jamb, and a sill, said window frame having in an exterior portion of each of at least two opposed frame members of said window frame an integral screen track having a depth, the system comprising a security screen, a plurality of mounting rails configured to fit within said integral screen track of said each of at least two opposed frame members, and an attachment means to attach said security screen to said plurality of mounting rails, as recited in claims 19 and 20. 
The method claims of copending Application No 17021341 fail to claim the security screen comprising a first screen panel and a second screen panel joined by a pivotable mounting means, as recited in claims 19 and 20.
Rick teaches of a security screen with a second screen panel attached to a first security screen by a pivotable mounting means. (see FIG. 4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for copending application No 17021341 to claim that the screen comprises two panels connected via a pivotable mounting means, as taught by Rick, in order to facilitate passing objects through the screen while a portion of the screen remains in the closed position.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 6, 7, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17115533 in view of US 2002/0148168 to Lilie.
Copending Application No. 17115533 claims a system for mounting a security screen to a window frame, said window frame having in an exterior portion of each of at least two opposed frame members of said window frame an integral screen track having a depth, the system comprising a security screen, a plurality of mounting rails configured to fit within said integral screen track of said each of at least two opposed frame members, and an attachment means to attach said security screen to said plurality of mounting rails, as recited in claim 1,
Copending Application No. 17115533 fails to claim said window frame having frame members consisting of a header, a left jamb, a right jamb, and a sill.
Lilie teach of a window frame having frame members consisting of a header, a left jamb, a right jamb, and a sill. (See FIGS. 1 ad 2 of Lilie)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for copending application No. 17114533 to include a window frame having frame members, as taught by Lilie, in order to facilitate installation of the window frame.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2002/0148168 to Lilie et al. (hereinafter “Lilie”).
Lilie discloses a system for mounting a security screen 34 to a window frame 24, said window frame having frame members consisting of a header, a left jamb, a right jamb, and a sill, (see FIGS. 1 and 2) said window frame having in an exterior portion of each of at least two opposed frame members of said window frame an integral screen track having a depth, the system comprising a security screen, a plurality of mounting rails 38 configured to fit within said integral screen track of said each of at least two opposed frame members, and an attachment means 36 to attach said security screen to said plurality of mounting rails. (claim 1)

[AltContent: textbox (Exterior facing surface)]
[AltContent: textbox (Width of mounting rail)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Depth of screen track)][AltContent: arrow][AltContent: textbox (Integral screen track)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    528
    423
    media_image1.png
    Greyscale

	Lilie further discloses wherein said at least two opposed frame members of said window frame are the left jamb and the right jamb, and at least two of said plurality of mounting rails are configured to fit within said integral screen track of the left jamb and the right jamb of said window frame, and wherein said security screen is configured to fit between said at least two of said plurality of mounting rails. (See FIGS. 1 and 2) (claim 2)
Lilie further discloses wherein wherein said at least two opposed frame members of said window frame are the left jamb and the right jamb, and at least two of the said plurality of mounting rails are configured to fit within said integral screen track of the left jamb and the right jamb of said window frame, and wherein each of said plurality of mounting rails has an exterior- facing surface (see annotated figure above) and a width greater than the depth of said integral screen track, and said security screen is attached to said exterior-facing surface of said plurality of mounting rails by said attachment means. (claim 3)
Lilie further discloses wherein the header of said window frame has in an exterior portion thereof an integral screen track, the system further comprising at least one mounting rail disposed within said integral screen track of the header of said window frame. (see annotated figure above and figure 2) (claim 4)
Lilie further discloses wherein the header of said window frame has in an exterior portion thereof an integral screen track, the system further comprising at least one mounting rail disposed within said integral screen track of the header of said window frame. (see annotated figure above and figure 2) (claim 5)
Lilie further discloses wherein wherein the attachment means comprises screws.(claims 6 and 8)
Lilie further discloses wherein the security screen comprises a first screen panel attached by said attachment means to said at least two of the said plurality of mounting rails opposingly disposed within said integral screen track of the left and right jambs of said window frame. (claims 12 and 16)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lilie, as applied to claims 1-6, 8, 12, and 16 above.
Lilie discloses the attachment means as a screw, but fails to disclose wherein each of said plurality of mounting rails further comprises at least one threaded hole, and the attachment means comprises bolts. 
On the other hand, threaded female receptacles are old and well-known and used commonly to mate with male threaded members, such as a screw as disclosed by Lilie, to provide a secure yet rotatable connection; thus it has been held to be within the general skill of a worker to select a known fastener on the basis of its suitability for the intended use as a matter of design choice. Furthermore, it has been held that substituting equivalents known for the same purpose would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention. (see MPEP 2144.06 II) In other words, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Lilie screw with a bolt and a threaded hole in each mounting rail for said bolt for ease of construction, a strengthened connection between the screen and mounting rail, as well as since it has been held that substituting equivalents known for the same purpose would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention. (claims 7 and 9)

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lilie, as applied to claims 1-6, 8, 12, and 16 above, in view of US 2008/0302490 to Wilson.
Lilie fails to disclose wherein the ends of said at least one mounting rail disposed within said integral screen track of the header of said window frame extend into said integral screen track of the left and right jambs of said window frame, and are positioned above and supported by said at least two of said plurality of mounting rails opposingly disposed within said integral screen track of the left and right jambs of said window frame. 
Wilson teaches of a similar device wherein the ends of at least one mounting rail (see annotated figure below) extend into the left and right jambs of a window frame, and are positioned above and supported by said at least two of said plurality of mounting rails opposingly disposed on the left and right jambs of said window frame. (see annotated figure below)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Lilie plurality of mounting rails in the form taught by Wilson, in order to facilitate assembly of the security screen and ensure a strong connection between the mounting rails and screen track of Lilie. Further, by combining Lilie with Wilson, Lilie, as applied above, discloses the ends of said at least one mounting rail disposed within said integral screen track of the header of said window frame extend into said integral screen track of the left and right jambs of said window frame, and are positioned above and supported by said at least two of said plurality of mounting rails opposingly disposed within said integral screen track of the left and right jambs of said window frame. (claim 10)

    PNG
    media_image2.png
    508
    623
    media_image2.png
    Greyscale

Lilie discloses wherein the plurality of mounting rails further comprises at least one mounting rail disposed across the sill of said window frame, but fails to disclose the ends of said at least one mounting rail disposed across the sill of said window frame extending into said integral screen track of the left and right jambs of said window frame, and positioned below and supporting said at least two of said plurality of mounting rails opposingly disposed within said integral screen track of the left and right jambs of said window frame. 
Wilson teaches of a similar device wherein the ends of at least one mounting rail along a sill of the window frame extends into the left and right jambs of a window frame, and are positioned below and supported by said at least two of said plurality of mounting rails opposingly disposed on the left and right jambs of said window frame. (see annotated figure above)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Lilie plurality of mounting rails in the form taught by Wilson, in order to facilitate assembly of the security screen and ensure a strong connection between the mounting rails and screen track of Lilie. Further, by combining Lilie with Wilson, Lilie, as applied above, discloses the ends of said at least one mounting rail disposed across the sill of said window frame extending into said integral screen track of the left and right jambs of said window frame, and positioned below and supporting said at least two of said plurality of mounting rails opposingly disposed within said integral screen track of the left and right jambs of said window frame. (claim 11)

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lilie, as applied to claims 1-6, 8, 12, and 16 above, in view of US 2345886 to Rick.
Lilie, as applied above, fails to disclose wherein the security screen further comprises a second screen panel attached to said first security screen by a pivotable mounting means.
Rick teaches of a security screen with a second screen panel attached to a first security screen by a pivotable mounting means. (see FIG. 4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lilie security screen such that the screen comprises two panels connected via a pivotable mounting means, as taught by Rick, in order to facilitate passing objects through the screen while a portion of the screen remains in the closed position. (claims 13 and 17)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lilie in view of Rick, as applied to claim 13 above, in view of US 5231809 to Benjamino et al. (hereinafter “Benjamino”).
Lilie, as applied above fails to disclose wherein the pivotable mounting means comprises a connecting hinge and screws attaching said connecting hinge to said first screen panel and said second screen panel. 
Benjamino teaches of the use of a connecting hinge 43 and screws 31.1 for connecting screen panels on an entry system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a connecting hinge and screws for connecting the first and second screen panels of Lilie, as taught by Benjamino, in order to facilitate pivoting and engagement of the second screen panel with the first screen panel. Furthermore, swapping the pivoting mounting means of Rick with a connecting hinge and screws as taught by Benjamino constitutes a substitution of equivalents and it has been held that substituting equivalents known for the same purpose would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention. (see MPEP 2144.06 II) Furthermore, such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus results would be expected.  (See MPEP 2143). (claim 14)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lilie in view of Rick in view of Benjamino, as applied to claim 14 above, in view of US 7712268 to Guthrie.
Lilie, as applied above, fails to disclose wherein said second screen panel further comprises a latching means configured to reversibly secure said second screen panel to said window frame.
Guthrie teaches of a latching means 80 configured to reversibly secure a screen to a window frame. (see FIG. 4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a latching means with the second screen of Lilie, as taught by Guthrie, in order to facilitate maintaining the second screen in the closed position. (claim 15)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lilie in view of Rick, as applied to claims 13 and 17 above, in view of Benjamino in view of Guthrie.
Lilie, as applied above, fails to disclose wherein the pivotable mounting means comprises a connecting hinge and screws attaching said connecting hinge to said first screen panel and said second screen panel, and wherein said second screen panel further comprises a latching means configured to reversibly secure said second screen panel to said window frame.
Benjamino teaches of the use of a connecting hinge 43 and screws 31.1 for connecting screen panels on an entry system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a connecting hinge and screws for connecting the first and second screen panels of Lilie, as taught by Benjamino, in order to facilitate pivoting and engagement of the second screen panel with the first screen panel. Furthermore, swapping the pivoting mounting means of Rick with a connecting hinge and screws as taught by Benjamino constitutes a substitution of equivalents and it has been held that substituting equivalents known for the same purpose would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention. (see MPEP 2144.06 II) Furthermore, such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus results would be expected.  (See MPEP 2143). (claim 14)
Guthrie teaches of a latching means 80 configured to reversibly secure a screen to a window frame. (see FIG. 4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a latching means with the second screen of Lilie, as taught by Guthrie, in order to facilitate maintaining the second screen in the closed position.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lilie in view of Rick.
Lilie discloses a system for mounting a security screen to a window frame, said window frame having frame members consisting of a header, a left jamb, a right jamb, and a sill, said window frame having in an exterior portion of each of at least two opposed frame members of said window frame an integral screen track, the system comprising a plurality of mounting rails configured to fit within said integral screen track of said each of at least two opposed frame members, a security screen, said security screen configured to fit between said plurality of mounting rails, and an attachment means to attach said first screen panel of said security screen to said plurality of mounting rails. (see annotated figure above of Lilie)
Lilie, as applied above, fails to disclose wherein the security screen further comprises a second screen panel attached to said first security screen by a pivotable mounting means.
Rick teaches of a security screen with a second screen panel attached to a first security screen by a pivotable mounting means. (see FIG. 4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lilie security screen such that the screen comprises two panels connected via a pivotable mounting means, as taught by Rick, in order to facilitate passing objects through the screen while a portion of the screen remains in the closed position. (claim 19)
	Lilie discloses a system for mounting a security screen to a window frame, said window frame having frame members consisting of a header, a left jamb, a right jamb, and a sill, said window frame having in an exterior portion of each of at least two opposed frame members of said window frame an integral screen track having a depth, the system comprising a plurality of mounting rails configured to fit within said integral screen track of said each of at least two opposed frame members, each of said plurality of mounting rails having an exterior-facing surface and a width greater than the depth of said integral screen track, a security screen, and an attachment means to attach said security screen to said exterior- facing surface of said plurality of mounting rails. (see annotated figure above of Lilie)
Lilie, as applied above, fails to disclose wherein the security screen further comprises a second screen panel attached to said first security screen by a pivotable mounting means.
Rick teaches of a security screen with a second screen panel attached to a first security screen by a pivotable mounting means. (see FIG. 4)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lilie security screen such that the screen comprises two panels connected via a pivotable mounting means, as taught by Rick, in order to facilitate passing objects through the screen while a portion of the screen remains in the closed position. (claim 20)
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634